Citation Nr: 0715669	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury to the right middle finger, currently evaluated as 10 
percent disabling.

2.  Entitlement to higher initial ratings for a right wrist 
disability, evaluated as 0 percent (i.e. noncompensable) from 
April 2002 to May 2005, and 10 percent thereafter.  


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1950 to August 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for an 
increased rating for right middle finger disability, but 
granted service connection for loss of motion of the right 
wrist.  The RO assigned an initial 0 percent (i.e. 
noncompensable) rating for the right wrist disability.  

In a June 2005 decision, the RO increased the rating for the 
right wrist disability from 0 to 10 percent effective from 
May 2005.  The veteran's representative has argued for a 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the greatest possible 
benefit unless he specifically indicates otherwise).

Per the veteran's request, a hearing before the Board was 
scheduled in January 2006, but he failed to appear for it.  A 
December 2005 "Report of Contact" form indicates the 
veteran called and said he no longer needed a hearing because 
his appeal had been resolved (VA Form 119).  This suggests he 
was interested in withdrawing his appeal, but it is unclear 
because his representative continued the process by 
submitting an Appellant's Brief.  Regardless, a withdrawal of 
an appeal must be in writing.  38 C.F.R. § 20.204(b)(2006).  
So, erring on the side of caution, the Board will continue to 
process the appeal, but because he failed to appear for the 
hearing, it will be processed as if he withdrew the hearing 
request.  38 C.F.R. § 20.702(d) (2006).

In May 2007, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).



FINDINGS OF FACT

1.  The veteran's right middle finger deformity causes 
limitation of motion in the metacarpophalangeal (MCP), 
proximal interphalangeal (PIP), and distal interphalangeal 
(DIP) joints, but there is no evidence of actual ankylosis; 
there is also a slight deformity of the right fourth finger 
with some limitation of motion, but with the ability to 
approximate the palmar fold.  

2.  In February 2002, the veteran underwent surgery of the 
right wrist to correct a scapholunate advanced collapse 
(SLAC) deformity; prior to May 2005, at the very worse, range 
of motion of the right wrist was from 30 degrees of extension 
to 30 degrees of flexion; in May 2005, range of motion was 
from 20 degrees of extension to 5 degrees of flexion with no 
additional limitation due to pain, fatigue, weakness or 
incoordination.  

3.  Overall, the veteran's right middle finger and wrist 
disabilities cause some cramping and increased pain with 
prolonged use.  He also has some moderate loss of dexterity, 
e.g. difficulty manipulating buttons and paperclips.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the right middle finger disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Code (DC) 5226 (2006).  

2.  The criteria are met for an initial rating of 10 percent 
for the right wrist disability, effective April 5, 2002; but 
the criteria for a higher rating have not been met at any 
time since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5215 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Further, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the VCAA applies 
"generally to all five elements of a claim for service 
connection."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
487 (2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-
7303 (Fed Cir. Apr. 5, 2007); see also D'Amico v. West, 209 
F.3d 1322, 1327 (Fed. Cir. 2000) (noting that the 
five elements of a claim consist of (1) veteran status; (2) 
existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability).  With regard to the notice of the initial 
disability rating element, which is at issue here, Dingess 
held that VA must, at a minimum, notify him that should 
service connection be awarded, a schedular or extraschedular 
disability rating would be determined by applying the 
relevant diagnostic codes in the rating schedule, and provide 
him with examples of the type of medical evidence and lay 
evidence he could submit (or ask VA to obtain) relevant to 
establishing a disability rating.  Id. at 488.

In April 2002, the veteran filed a claim for an increased 
rating and attached private medical records showing he had 
had surgery on his right wrist in February 2002.  

In May 2002, the RO sent him a VCAA notice letter.  The 
letter notified him of the evidence needed to substantiate a 
claim for service connection for the right wrist disability.  
The letter also informed him VA would make reasonable efforts 
to help him obtain evidence necessary to support his claim, 
including records from other Federal agencies, but he was 
required to provide enough information so VA could request 
these records.  The letter requested he submit any evidence 
he had as soon as possible and inform VA of any additional 
evidence he wanted VA to obtain on his behalf.  

With regard to the veteran's claim for service connection for 
the right wrist disability, the RO granted this claim in the 
March 2003 rating decision and he filed a notice of 
disagreement (NOD) with the initial rating assigned.  Since 
the claim was more than substantiated, VCAA notice was no 
longer required.  See Dunlap v. Nicholson, No. 03-320, slip 
op. at 6 (Vet. App. Mar. 22, 2007), citing Dingess v. 
Nicholson, 19 Vet. App. 473, 488-489 (2006); see also, 
Hartman v. Nicholson, 
No. 2006-7303, slip op. at 2-3 (Fed. Cir. Apr. 5, 2007) (an 
NOD is not considered a claim for benefits triggering § 
5103(a) notification).  The May 2002 VCAA letter, however, 
was deficient because it did not notify him of the initial 
disability rating element for his claim for service 
connection.  See Dunlap, supra.  The letter also did not 
notify him of the evidence needed to substantiate his claim 
for an increased rating for the right middle finger 
disability.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), the court has held that all VCAA notice errors, (at 
least with regard to the first four VCAA notice elements) are 
presumed prejudicial.  Sanders v. Nicholson, No. 06-7001 at 
13 (Fed. Cir. May 16, 2007).  Where notice is lacking, the 
burden is on VA to show that the lack of notice was not 
prejudicial.  The Federal Circuit explained that in order to 
overcome this presumption, VA must show that the purpose of 
the notice was not frustrated, e.g., by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 14.   

The VCAA letter did not explicitly tell the veteran what 
evidence was needed to substantiate entitlement to an 
increased rating.  The veteran has demonstrated actual 
knowledge that to substantiate the claim the evidence would 
need to show an increase in disability.  Beginning with his 
April 2002 claim, he argued for an increase in his rating.  
In his substantive appeal he made arguments with regard to 
the severity of his disability, and his representative has 
argued that the disabilities were more severe than reflected 
by the current evaluations.

In April 2007, the veteran's representative filed a brief 
discussing criteria for higher ratings for these disabilities 
based on the applicable criteria.  Thus, all things 
considered, the Board finds the he demonstrated actual 
knowledge of the evidence needed to substantiate his claims 
and he was afforded a meaningful opportunity to effectively 
participate in the adjudication of his claims.  Thus the 
notice deficiency in the VCAA letter did not affect the 
essential fairness of the adjudication.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 442-443 (2006).

The veteran did not receive notice on the effective date 
element.  The veteran is not prejudiced by the lack of such 
notice because with regard to the middle finger disability, 
the claim is being denied and no effective dates are being 
set.  The Board is granting an initial 10 percent rating for 
the right wrist disability from the effective date of service 
connection, and there is no legal entitlement to a rating 
prior to that date.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and private medical records 
from Doylestown Orthopedic Specialists and Dr. Gallant.  In 
addition, VA examinations were scheduled in November 1999, 
June 2002, and May 2005, and a VA opinion was obtained in 
September 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Statutes and Regulations
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  
See, too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This case applies to the claim for the right middle finger 
disability because the veteran appealed an established, 
existing rating for this condition.  

With regard to the right wrist disability, he appealed the 
initial rating assigned just after establishing his 
entitlement to service connection for it.  So the Board, in 
turn, must also consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his grant when this condition may have been 
more severe than at others.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

These provisions, however, are not for consideration where, 
as in this case, the veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

The veteran's right middle finger disability has been 
evaluated under DC 5226, since the effective date of service 
connection in August 1953.

The criteria for evaluating disabilities of the fingers were 
amended effective August 26, 2002.  67 Fed. Reg. 48,785 (Jul. 
26, 2002) (codified at 28 C.F.R. 4.71a).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422(2000) 

Under both the old and new versions of Diagnostic Code 5226, 
the maximum rating for favorable or unfavorable ankylosis of 
the middle finger is 10 percent.

Under the old rating criteria a rating on the basis of 
amputation is provided where there is ankylosis of both the 
metacarpal phalangeal and proximal interphalangeal joints 
with either join in extension or in extreme flexion.  
38 C.F.R. § 4.71a, Note (1), preceding Diagnostic Code 5220 
(2002).  The new criteria carry forward these bases for 
rating on the basis of amputation, and add that an amputation 
rating is warranted if there is rotation or angulation of a 
bone.  38 C.F.R. § 4.71a, Note (3)(i), preceding Diagnostic 
Code 5216 (2006). 

Under the old and new rating criteria amputation of the 
middle finger without metacarpal resection, at the proximal 
interphalangeal joint or proximate thereto warrants a 10 
percent rating.  Amputation of the middle finger with 
metacarpal resection (more than one-half of the bone lost) 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5154 (2002 & 2006).

The veteran's right wrist disability has been evaluated under 
DC 5215, limitation of motion of the wrist.  See 38 C.F.R. § 
4.71a.  Normal limitation of the wrist is from 70 degrees of 
dorsiflexion (extension) to 80 degrees of palmar flexion with 
radial deviation to 20 degrees and ulnar deviation to 45 
degrees.  See 38 C.F.R. § 4.71, Plate I.  

Under DC 5215, dorsiflexion less than 15 degrees warrants a 
10 percent rating for both the major and minor extremities; 
palmar flexion limited in line with forearm also warrants a 
10 percent rating for both the major and minor extremities.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Legal Analysis

During his military service, the veteran sustained a crush 
injury to his right hand.  The injury involved a fracture of 
the head of the third right metacarpal and severance of the 
extensor tendon of the right middle finger.  In October 1953, 
the RO granted service connection for residuals of a right 
hand injury and assigned an initial 10 percent rating 
effective from the day after he separated from service.  This 
rating remained in effect until the recent March 2003 
decision at issue on appeal.  In March 2003, the RO 
recharacterized the disability as "residuals, tendon injury 
to right third metacarpal" and continued the 10 percent 
rating.  The RO also granted service connection for loss of 
motion of the right wrist and assigned a separate 0 percent 
rating.  

The report of the November 1999 VA examination indicates 
there was no loss of sensation over the wrist, hand or 
fingers.  The veteran's right middle finger had a flexion 
deformity at the MCP joint, a hyperextension deformity at the 
PIP joint, and a hyper flexion deformity at the DIP joint.  
He could fan his fingers but there was a definite deformity 
of the right middle finger and a slight deformity of the 
fourth finger. The fingers came together well but could not 
form a full palmar-type position, which created problems 
holding things like change.  

For digits two through five, normal range of motion for the 
MCP joint is from 0 degrees of extension to 90 degrees of 
flexion, PIP joint from 0 degrees of extension to 100 degrees 
of flexion, and DIP joint from 0 degrees of extension to 70 
or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Singe or Multiple Digits 
of the Hand, Note (1).  

The report of the November 1999 VA examination indicates 
range of motion of the veteran's right middle finger was 
limited from 30 degrees of extension to 85 degrees of flexion 
at the MCP joint, 10 degrees of hyperextension to 30 degrees 
of flexion at the PIP joint, and 15 degrees of extension to 
80 degrees of flexion at the DIP joint.  Range of motion of 
the right fourth finger was from 10 degrees of extension to 
80 degrees of flexion at the MCP joint, 5 degrees of 
extension to 90 degrees of flexion at the PIP joint, and 0 
degrees of extension to 45 degrees of flexion at the DIP 
joint.  He reported no pain in his hand during the 
examination.  An X-ray showed old, healed fractures and 
osteoarthritic changes.

The report of the June 2002 VA examination indicates the 
veteran had difficulty extending his right middle finger.  
The distal PIP joint of the right middle finger had a mild 
flexion deformity at approximately 10 degrees.  

The report of the May 2005 VA examination indicates the 
veteran's right hand grip was 4/5 and there was a loss of 
dexterity of moderate severity.  He had difficulty writing 
for a prolonged period of time and also had difficulty with 
buttons and handling paperclips.  He was unable to oppose the 
distal phalanx of the third finger to the mid palmar 
crease-there was a four-inch gap.  

With regard to the veteran's right middle finger, a schedular 
rating higher than 10 percent is not available under DC 5226.  

While there is a clear deformity of the right middle finger 
and a slight deformity of the fourth finger, the overall 
functional impairment is not analogous to amputation.  In 
this regard all examinations have shown significant motion in 
all joints of the right middle finger and there have been no 
reports of actual ankylosis, as would be necessary for a 
rating on the basis of amputation under the old or new rating 
criteria.

The 1999 examination reported mild deformity and slight 
limitation of motion in the fourth finger, but service 
connection has not been claimed or established for this 
condition.  Further, later examinations and evidence have not 
documented any disability of that finger.  Therefore, a 
higher evaluation is not warranted on the basis of disability 
in the fourth finger.  Cf. 38 C.F.R. § 4.71a, DCs 5229 and 
5230 (2002 & 2006).  

With regard to the veteran's right wrist, prior to the May 
2005 VA examination, the evidence does not indicate a 
compensable rating is warranted.  In order to warrant a 10 
percent rating under DC 5215, extension must be limited to 
less than 15 degrees or flexion limited in line with the 
forearm (i.e. 0 degrees).  38 C.F.R. § 4.71a.  A January 2002 
letter from Dr. Gallant indicates range of motion of his 
right wrist was from 50 degrees of extension to 30 degrees of 
flexion-so lacking 20 degrees of extension and 50 degrees of 
flexion.  The report of the June 2002 VA examination 
indicates extension was to 30 degrees, and flexion to 30 
degrees. 

While these ranges of motion did not meet the criteria for a 
10 percent rating under DC 5215, the intent of the rating 
schedule is recognize painful motion with joint or 
periarticular pathology as productive of disability; and to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum schedular rating.  38 C.F.R. 
§ 4.59.  The veteran's service connected wrist disability is 
the result of a healed injury, and has at all times since the 
effective date of service connection been manifested by 
limited, or painful, motion and damage to the writs tendons 
(i.e. periarticular pathology).  Accordingly, a 10 percent 
rating is warranted for the wrist disability from the 
effective date of service connection.

The report of the May 2005 VA examination indicates the 
limitation of motion in the veteran's right wrist increased 
in severity.  Extension was to 20 degrees and flexion was to 
5 degrees with no additional limitation of motion due to 
pain, fatigue, weakness or incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The results of this 
examination are most equivalent to a 10 percent rating under 
DC 5215.  A schedular rating higher than 10 percent, however, 
is not available under DC 5215.  Higher ratings are available 
under DC 5214 for ankylosis of the wrist, but the evidence 
does not indicate the veteran has total loss of motion in his 
right wrist.  

From a functional standpoint, the veteran has moderate loss 
of dexterity in his right hand due to limitation of motion 
and weakened hand grip.  He has difficulty manipulating small 
objects like buttons and paperclips.  He is able to write, 
but experiences cramping after prolonged use.  Overall, there 
is no basis for higher evaluations.

Marked interference with employment has not been shown or 
alleged and the disability has not required frequent periods 
of hospitalization.  Therefore, the criteria for referral for 
extraschedular consideration are not met.  38 C.F.R. § 
3.321(b).  

For these reasons, the claims for increased ratings for the 
right middle finger and right wrist disabilities must, to the 
extent indicated above, be denied because the preponderance 
of the evidence is unfavorable-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).










							(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for residuals of a right middle finger 
injury is denied.

An initial 10 percent rating is granted for the right wrist 
disability, effective April 5, 2002.

An initial rating in excess of 10 percent for the right wrist 
disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


